Citation Nr: 1301697	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of service connection for a respiratory disorder, to include asthma.

2. Entitlement to service connection for a respiratory disorder, to include asthma.

3. Entitlement to service connection for arthritis of the hands.

4. Entitlement to an increased evaluation for residuals of injury to the left middle finger, currently evaluated as 10 percent disabling.

5. Entitlement to a compensable evaluation for residuals of injury to the right little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976 and from August 1976 to September 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at an October 2012 hearing by the undersigned Veterans Law Judge (VLJ) held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for arthritis of the hands and entitlement to a compensable rating for residuals of an injury to the right little finger are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. At his October 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to an increased evaluation for residuals of injury to the left middle finger, currently evaluated as 10 percent disabling.

2. A January 1979 rating decision denied service connection for a respiratory condition and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

3. A November 1990 RO decision denied service connection for a respiratory condition and the Veteran did not appeal that decision in a timely manner nor was new and material evidence submitted within the appeal period.

4. A June 1996 Board decision denied service connection for a respiratory disorder and the Veteran did not appeal that decision.

5. Evidence received since the time of the final June 1996 Board decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a respiratory disorder.

6. At the time of his February 1973 examination for entrance into service, the Veteran was noted to have had a normal evaluation of the lungs and chest, and denied any asthma or shortness of breath.

7. A respiratory disorder manifested in service, and there is no clear and unmistakable evidence demonstrating that such disorder existed prior thereto and was not aggravated by such service.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the issue of entitlement to an increased evaluation for residuals of injury to the left middle finger, currently evaluated as 10 percent disabling have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2. The January 1979 rating decision is final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104 , 19.118, 19.153 (1978); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).
3. The November 1990 RO decision is final.  38 U.S.C. § 4005 (c) (1988), 38 C.F.R. §§ 3.104 , 19.129, 19.192 (1990); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

4. The June 1996 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. § 20.1100 (1995); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).

5. Evidence submitted to reopen the claim of entitlement to service connection for a respiratory disorder is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2012).

6. The criteria for service connection for a respiratory disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Veteran perfected an appeal as to the issue of entitlement to an increased evaluation for residuals of injury to the left middle finger, currently evaluated as 10 percent disabling, in his April 2009 substantive appeal.  However, at his October 2012 Board hearing, the Veteran indicated his desire to withdraw his appeal as to the issue of entitlement to an increased evaluation for residuals of injury to the left middle finger, currently evaluated as 10 percent.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

The Veteran requested withdrawal of the issue of entitlement to an increased evaluation for residuals of injury to the left middle finger, currently evaluated as 10 percent, at his October 2012 Board hearing, thus satisfying the pertinent criteria.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the appeal with respect to that issue, it is dismissed.

Claims on Appeal

A. Service Connection

In this decision, the Board reopens and grants entitlement to service connection for a respiratory disorder, which constitutes a complete grant of this claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 ; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).

The RO denied the Veteran's original claim of service connection for a respiratory disorder in January 1979 on the basis that no chronic respiratory condition was shown in service.  The Veteran did not submit any evidence addressing a nexus between his current respiratory disorder and his service within one year of the January 1979 rating decision, nor did he file a timely appeal to the January 1979 rating decision.  Therefore, it is final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

The Veteran filed a claim to reopen his claim for service connection for a respiratory disorder in October 1990 and the RO declined to reopen the claim in a decision dated November 1990.  There was medical evidence submitted within one year of the November 1990 RO decision with mention of the Veteran's history of bronchial asthma since childhood, but no evidence showing that the asthma was aggravated by service or that any current respiratory condition was related to his service.  Therefore, no new and material evidence was submitted within the appeal period nor did the Veteran file a timely appeal to the RO decision.  Therefore, it is final.  38 U.S.C. § 4005(c) (1988), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

The Board reopened the Veteran's claim for service connection for a respiratory disorder in an October 1995 Board decision but denied the claim on the merits in a June 1996 Board decision.  The Board notified the Veteran of the decision that same month.  The Veteran did not file a timely appeal to the June 1996 Board decision.  Therefore, it is final.  38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. § 20.1100 (1995); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).  The basis of the prior final denial was the Board's finding that there was no medical evidence that the Veteran's asthma was aggravated by service or linking any current respiratory disorder to his period of active service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the June 1996 Board decision that addresses this basis.

Evidence submitted and obtained since the June 1996 Board decision includes VA outpatient treatment records, dated from June 1995 to December 2008, reflecting treatments for asthma with inhalers; and the Veteran's testimony during the October 2012 Board hearing indicating that since his military separation, he continued to have asthmatic problems and was first issued an inhaler in 1978.  Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether the Veteran's current respiratory disorder is caused or aggravated by service.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a respiratory disorder since the June 1996 Board decision.  On this basis, the issue of entitlement to service connection for a respiratory disorder, to include asthma, is reopened.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability is due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant, 17 Vet. App. at 131.  

On the Veteran's February 1973 examination for entrance into service, he was noted to have had a normal evaluation of the lungs and chest.  In the medical history, the Veteran denied asthma or shortness of breath.

Service treatment records further reflect that, in May 1976, the Veteran was admitted to the U.S. Army Hospital for bronchitis.  A June 1976 addendum showed that the Veteran was seen for a two week history of productive cough.  The admission physical examination revealed diffuse wheezing and rhonchi predominately in the right lower lobe.  The diagnosis was acute bronchitis, resolved.

An April 1977 service treatment report reflects that the Veteran was admitted to the same facility for evaluation of severe bronchitis.  An April 1977 hospital clinic report noted that the Veteran had asthma since childhood.  He was tested by allergy clinic for medication for asthma and was started on medical inhaler.  His April 1977 separation examination report noted a history of breathing problems and asthma.

A June 1977 in-service allergy history report reflects that the Veteran was seen for sinus headaches, runny nose, wheezing, watery eyes, and stuffy nose.  He also reported allergic complaints of rash in the late spring and summer wheeze.  It was noted that the wheezing problem existed since childhood and had been called "bronchitis."  The diagnosis was perennial allergic rhinoconjunctivitis; episodes of "bronchitis" with wheezing, dyspnea and cough, which used to be exercise-induced but now occurred without exercise; and rule out asthma.

After separation from service, the Veteran underwent a VA examination in October 1977 with respect to his complaints of breathing problems, to include asthma, acute bronchitis, and hay fever noted in service.  On clinical evaluation of the respiratory system, it was only noted that mobility, palpation, percussion and auscultation were within normal limits and no respiratory diagnosis was made.

The Veteran underwent another VA examination in September 1978 with a complaint of labored breathing.  The diagnosis was normal pulmonary function test with possible asthma attacks.

An August 1982 VA hospital summary stated that the Veteran had a past history of bronchial asthma and that he was using inhaler.  On physical examination, the lungs were clear with few inspiratory wheezes.  The diagnosis was bronchial asthma.

A September 1990 VA discharge summary noted a diagnosis of asthma and bronchitis.  It was noted that the Veteran had a history of asthma and was taking medication in the form of Theo-Dur breathing medication.

Private treatment records from the Veteran's family doctor, dated from May 1992 to January 1953, show diagnoses of asthma.  A May 1992 private treatment report noted a chronic condition of asthma causing breathing difficulty.

VA treatment records dated from September 1983 to June 2011 continue to note diagnoses of asthma or chronic bronchitis.  It was noted that the Veteran had a history of asthma since age 9 that was initially seasonal but now manifested by symptoms all year around.

The Veteran was provided a VA examination in December 1995.  As regards the nature and severity of the Veteran's respiratory condition, the VA examiner stated that the evidence supported a diagnosis of "asthma," which, based on the history, dated back to childhood and that the severity of asthma was mild.  As to whether the respiratory condition worsened during service, the examiner stated that there was no evidence in the record suggesting that, during the course of active service, the Veteran was exposed to any of the commonly known triggers/inducers, such as allergens, chemical irritants, pharmacologic agents, viral infections, exposure to cold, and air pollution.  In support of this finding, the examiner noted that the Veteran did not require more intensive therapy during service or he was never severely affected enough to be hospitalized for asthma.  The examiner then noted that even if the Veteran was exposed to one or more of these triggers/inducers, his condition should have stabilized and returned to base line upon withdrawal from the asthmogenic agents after leaving service.  The examiner added that the question of worsening respiratory condition was difficult to assess; however, there were no objective measures to indicate that the severity of his asthma had worsened.

During his October 2012 hearing before the Board, the Veteran testified that he had pneumonia in service in approximately 1975 and 1977 and continued to have asthmatic problems ever since that time.  He further stated that although he had sinus problems growing up, it never required use of inhaler prior to service.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be granted.  The record reflects a current diagnosis of a respiratory disorder, to include asthma.  Moreover, the Board finds that the Veteran is presumed to have been in sound condition with respect to any respiratory disorder at the time of his entrance into service, that the respiratory disorder manifested in service, and that there does not exist clear and unmistakable evidence demonstrating that such disorder existed prior thereto and was not aggravated by such service.

While, at the time of his February 1973 examination for entrance into service, the Veteran was noted to have had a normal clinical evaluation of the lungs and chest, and no respiratory disorder or similar condition was noted.  Because there is no evidence of a respiratory disorder or objective clinical findings of a respiratory disorder on service entrance, the presumption of soundness attaches.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b)(1).

Furthermore, while the evidence reflects reported history of asthma since childhood in service, the Board finds that there is no clear and unmistakable evidence that a respiratory disorder preexisted the Veteran's service.  The Veteran was initially started on asthma medication in April 1977 while in service after experiencing recurring episodes of breathing problems, which had been diagnosed as "bronchitis" in service.  At that time, the Veteran reported that the wheezing problem existed since childhood and had been called "bronchitis."  However, it is not clear whether asthma or bronchitis was diagnosed prior to service.  In fact, the June 1977 service treatment report noted a diagnosis that asthma should be ruled out.  Further, no diagnosis of any respiratory disorder, including asthma or bronchitis, predating the Veteran's entrance into service is reflected in the record; rather, the record shows no diagnosis until the Veteran's period of service.  In short, the Board finds that the reported history of bronchitis or asthma since childhood on service treatment records unsupported by clinical evaluation or medical diagnosis does not constitute clear and unmistakable evidence that a respiratory disorder preexisted the Veteran's period of service.

Moreover, even if a respiratory disorder had preexisted the Veteran's service, the record would not show by clear and unmistakable evidence that such disorder was not aggravated by such service.  Prior to service, the Veteran stated that he had seasonal wheezing or sinus problems, which was not severe enough to require the use of inhalers, and it was noted at the time of his February 1973 entrance examination that there had been no history of asthma.  Service treatment records reflect that, during the Veteran's period of active duty service, he was treated for multiple episodes of bronchitis.  The June 1977 service treatment report further reflects that these episodes of "bronchitis" with wheezing, dyspnea and cough used to be exercise-induced but now occurred without exercise.  Given that the Veteran's respiratory condition manifested to such an extent that treatment, including asthma medication, for a respiratory disorder was required for the first time, the Board does not find that there would be clear and unmistakable evidence that any preexisting respiratory disorder was not aggravated by service.

The Board notes the opinion of the December 1995 VA examiner that there was no objective evidence that the Veteran's preexisting respiratory condition worsened during service, or that he was exposed to one or more of the triggers that are commonly known to precipitate asthma.  However, the examiner appears to assume that the Veteran's asthma preexisted his period of service based solely on the reported history, without providing a rationale for such opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board also notes the examiner's rationale that the Veteran did not require more intensive therapy during service or he was never severely affected enough to be hospitalized for asthma.  However, the rationale provided by the examiner as to how the Veteran's increased episodes of "bronchitis" in service was not an aggravation of his respiratory condition lacks the degree of certainty required to find that clear and unmistakable evidence exists that his respiratory condition was not aggravated in service.  Indeed, the examiner stated that the question of worsening respiratory condition was difficult to assess; however, there were no objective measures to indicate that the severity of his asthma had worsened.  Furthermore, the examiner's statement that the Veteran did not require more intensive therapy during service is contradicted by the fact that the Veteran had not been taking asthma medication prior to service.  Therefore, the Board finds that the December 1995 VA examiner's opinion does not contain clear and unmistakable evidence that the Veteran's respiratory disorder preexisted and was not aggravated by service.

Finally, the Board notes the lay testimony of the Veteran reflecting that although he experienced some wheezing or sinus problems prior to service, his respiratory disorder worsened in service and he first suffered respiratory problems in service that were severe enough to start asthma medication.  In this regard, the Veteran is competent to report such matters within their own personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, given the record as a whole, and resolving reasonable doubt in the Veteran's favor, the Board finds such statements to be credible.

Thus, the Board finds that the record does not contain clear and unmistakable evidence that the Veteran's respiratory disorder, which manifested in service, both preexisted, and was not aggravated by, service.  Accordingly, given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a respiratory disorder are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The issue of entitlement to an increased evaluation for residuals of injury to the left middle finger, currently evaluated as 10 percent disabling, is dismissed.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a respiratory disorder is reopened.

Entitlement to service connection for a respiratory disorder is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

In a December 2008 VA treatment report, Dr. Jared Rodgers indicated that he has been treating the Veteran for the previous 18 years.  The record reflects that Dr. Rodgers is the Veteran's VA primary care physician at the VA Medical Center (VAMC) in Cincinnati, Ohio.  However, the earliest VA treatment records associated with the claims file are dated in June 1995.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file any outstanding VA treatment records dated prior to June 1995.
Additionally, while the case is on remand, the Veteran must be provided a VA examination in connection with the remaining issue on appeal.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  McLendon held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The record reflects that the Veteran has undergone multiple tendon surgeries to both his left and right hands due to injuries to the hands in service.  The December 2006 and October 2011 VA examinations show degenerative changes in the right hand with mild arthrosis of the 1st metacarpophalangeal joint.  The Veteran contends that his hand arthritis is secondary to his initial injury to both hands in service.  Under these circumstances, the requirement for a VA examination under the duty to assist is triggered.

The Board also finds that the record is unclear as to the extent of the veteran's right little finger disability and that a new examination is necessary in order to determine the extent of the disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from the VAMC in Cincinnati, Ohio and any associated outpatient clinics dated prior to June 1995.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current arthritis of the hands found.  A copy of this Remand and the entire claims file must be made available to and reviewed the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements, to include his testimony at his October 2012 Board hearing.  The examiner should then offer an opinion as to whether any current arthritis of the hands found is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his periods of active military service (March 1973 to June 1976 and August 1976 to September 1977).  The examiner should address the Veteran's in-service hand injuries and subsequent surgeries to the hands.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale.

3.  Schedule the Veteran for an examination to determine the extent of his disability of the right little finger.  The claims file must be provided to the examiner in conjunction with the examination.  All indicated tests should be conducted including range of motion testing.  The examiner is asked to address the limitation of motion of the metacarpophalangeal joint and the proximal interphalangeal (PIP) joint.  The examiner should determine if any of the joints of the right little finger are anklosed, if so, determine if it is favorable or unfavorable.  The examiner should also address functional limitation due to pain in the finger joins as well as the factors for consideration under DeLuca v. Brown, 8 Vet. App. 202 (1995),including functional limitation, fatigability, incoordination, weakness, and pain and any additional limitation during flare-ups.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal taking into consideration any newly acquired evidence.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


